United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
U.S. POSTAL SERVICE, BROOKLINE POST
OFFICE, Brookline, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-559
Issued: August 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 15, 2013 appellant filed a timely appeal from the August 20 and
November 16, 2012 merit decisionsof the Office of Workers’ Compensation Programs
(OWCP)denying her emotional condition claim. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an emotional condition in
the performance of duty.
FACTUAL HISTORY
On January 27, 2011 appellant, then a 47-year-old customer service supervisor, filed an
occupational disease claim (Form CA-2) alleging that on January 5, 2011 she became aware of
1

5 U.S.C. § 8101 et seq.

stress and anxiety caused by an unbearable work situation. She stated that there was no support
system, resources were limited and goals were unattainable which made her anxious and affected
her ability to concentrate.
In a narrative statement dated January 27, 2011, appellant contended that in
November 2010, the employing establishment became understaffed and overburdened as a result
of downsizing. This involved the loss of 14 letter carrier positions and 12 delivery routes.
Problems arose regarding overtime, penalty overtime usage and attendance within the letter
carrier craft. Appellant had to call other offices within her district to find carriers to cover the
vacancies. Management pressured her to work with the given resources. Appellant’s manager
gave her no guidance. Appellant was chastised and interrogated for making decisions on her
own. She dealt with pressure from letter carriers and the union, which vigorously objected to
long work hours, intense scrutiny and discipline for lack ofperformance. The telephone never
stopped ringing as thearea manager questionedherevery move or an irate customer complained
about late, inaccurate or nondelivery of mail by a new letter carrier. Although appellant did
whatshe could to help resolve their issues, most of the customers became belligerent,
condescending and verbally abusive. She contended that this went on from November 2010 to
January 5, 2011. Appellant worked 8 to 12 hours a day, five to six days a week. She had trouble
sleeping and was very irritable which affected her ability to concentrate. It took appellant much
longer to finish tasks and she was jittery all the time.On January 5, 2011 she was interrogated by
her manager about every decision she made the previous day regarding overtime. They
disagreed about how the office was being managed. Appellant became very anxious, jittery and
on the verge of tears. She felt nauseous and told her manager that she was going home. When
appellant got to her car she hyperventilated and became dizzy. She sought medical treatment
that day.
Medical records dated January 5 through April 8, 2011 addressed appellant’s stress,
anxiety and depression and disability for work.
By letter dated March 11, 2011, the employing establishment controverted the claim,
contending that appellant did not establish that she sustained an emotional condition while in the
performance of duty.Appellant’s allegations were vague and failed to specifically identify the
cause of her stress and explain how it was work related. The medical documentation confirmed
that she had stress, but failed to specifically identify the source of her condition. The employing
establishment contended that appellant’s self-generated reaction to her regular-work duties did
not constitute a compensable injury.
By letter dated April 15, 2011, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It requested that she submit factual and medical evidence.
OWCP also requested that the employing establishment submit any medical evidence regarding
treatment appellant received at its medical facility.
Medical reports dated April 19, May 25 and July 20, 2011 addressed appellant’s
emotional condition, the causal relationship between her condition and employment and her
work capacity.

2

On April 19, 2011 appellant stated that, prior to January 5, 2011, she took medication for
depression. In a March 5, 2011 e-mail, she noted that she was reassigned from her job at the
employing establishment on the previous day. Appellant was advised by Kathy Barsotti, an
employee, that her work schedule would be from 6:00 a.m. to 2:30 p.m., Monday, Tuesday,
Friday and Saturday and 10:00 a.m. to 6:30 p.m., Wednesday. Her nonscheduled workdays were
Sunday and Thursday. Appellant did not believe that the new position was comparable to her
most recent position or a prior assignment at the Somerville Post Office. Her nonscheduled days
interfered with a second job. Appellant stated that her new position was in an unfamiliar
environment that would be detrimental to her work-related anxiety and stress conditions. She
believed that shewas being punished for filing an Equal Employment Opportunity (EEO)
complaint and stress claim.
In an April 17, 2011 letter, Deborah Keefe, an employee, stated that on January 5, 2011
she saw appellant crying and leaving the employing establishment. In an April 19, 2011 letter,
Matthew Imbergamo, an employee, stated that on January 5, 2011 he also saw appellant in tears
as she left the employing establishment. He witnessed an argument between her and Michael O.
King, a customer services manager. An April 19, 2011 narrative statement, signed by several
employees,related that they witnessed, experienced and were subjected to stressful conditions at
the employing establishment fromNovember 10, 2010 to January 5, 2011. They also witnessed
or were subjected to forced overtime. They observed carriers from other stations cover work that
could not be covered by employees from their station.
Articles submitted to the record discussed the employing establishment’s budget cuts
which included the elimination of carrier routes and resulted in the delay of mail delivery.
Appellant filed an EEO complaint against the employing establishment alleging
harassment and discrimination based on sex and age regarding the January 5, 2011 incident. In
an April 5, 2011 letter, the employing establishment advisedherthat it had finished processing her
discrimination claim. It noted appellant’s contentions of being subjected to a hostile work
environment from November 2010 to January 5, 2011 which resulted in a constructive
suspension, no pay for sick leave used from January 6 to 12, 2011 and a delay in the processing
of her Form CA-2 which she submitted to her supervisor on February 3, 2011, but it was not
submitted to the employing establishment’s health and resource management office until
March 11, 2011.The employing establishment concluded that there was no resolution to her
counseling request. Appellant was advised about the options available to pursue her claim.
In an April 19, 2011 narrative statement, Michael Cotrone, a supervisor, noted that on
January 5, 2011 he spoke to appellant as she was leaving the building. Appellant was obviously
troubled and emotional. Shewas crying and told Mr. Cotrone that she would speak to him later.
By letter dated May 15, 2011, OWCP requested that the employing establishment
respond further to appellant’s allegations.
In a May 26, 2011 letter, a union president, whose signature is illegible, stated that
following a meeting with Postmaster Jim Holland, appellant’s absence without leave (AWOL)
status during the week of January 6, 2011 while she was on medical leave was changed to paid

3

status. Her request for reassignment to an administrative position was denied on the grounds that
a reduction-in-force (RIF) process was taking place in administrative offices.
On July 18, 2011 Mr. King acknowledged that 12 carrier routes and 3 mail handler
positions were eliminated due to the implementation of a new mail sortation system. He
contended that appellant’s statement that some of these routes were overburdened was incorrect.
At the time appellant left work, a majority of concerns were related to letter carriers’
performance and not overburdened routes. Three routes were overburdened and the necessary
assistance was provided to complete daily assignments. There were no aspects of appellant’s job
that were any more stressful than his orother supervisory jobs. She simply refused to work with
management regarding this issue. Appellantworked far less hours than others and did not want
certain responsibilities. She left work for other supervisors. Appellant’s behavior was
instrumental in increasing the stress for management staff. Prior to leaving work, there were no
accommodations to reduce her workload as she had not identified any stress-related illness.
There were no staff shortages in the management staff. The only detrimental work factors
involved addressing employees’ performance. Appellant avoided this work and generally left it
for other supervisors and Mr. King despite several attempts to get her to do otherwise. She was
competent to perform her required duties, which included addressing the performance of letter
carriers. No additional duties were added. Mr. King stated that on the morning appellant left
work, he had a discussion with her about authorizing overtime in the Time and Attendance
CollectionSystem (TACS).She had authorized overtime in excess of the authorized overtime for
letter carriers. When Mr. King questioned appellant about her actions, she responded that she
would leave it for him. After he told that it was her job, appellant stated that she was going
home and left.
In an August 8, 2011 decision, OWCP denied appellant’s claim, finding that the evidence
did not establish that the claimed incidents occurred as alleged.
On September 5, 2011 appellant requestedan oral hearing before an OWCP hearing
representative.
In statements dated September 5, 2011, appellantcontended that accompanying payroll
records established that the carrier craft and not the management staffwas understaffed from
January 1 to August 27, 2011.Nine additional transitional employees were added to the
Brookline Post Office three weeks after she left. At least six of these employees were retained.
The shortage did not allow assistance to be provided to overburdened routes. Appellant
contended that accompanying overtime reports for the carrier craft showed the need for available
carriers to work long hours to make up for the shortages and the number of hours worked by
each supervisor during this time period. She stated that her overtime work was consistent with
the hours worked by other supervisors. Appellant related that, if her work performance was
inferior or she refused to perform her job, then she would have been disciplined by Mr. King.
She contended that his directive on January 5, 2011 to perform her job was false, intimidating
and an abuse of his position.
Medical reports dated August 15, 16 and 17, 2011 addressed appellant’s work-related
stress and ability to return to work.

4

In a February 22, 2012 decision, an OWCP hearing representative set aside the August 8,
2011 decision. The case was remanded to OWCP to obtain evidence from the employing
establishment regarding appellant’s allegations of overwork and explaining howshe did not
perform her work duties.
By letter dated March 5, 2012, OWCP requested that the employing establishment review
additional evidence and respond to the issues raised in the hearing representative’s February 22,
2012 decision.
In a March 21, 2012 letter, Mr. King stated that there were problems with mail delivery
which required the use of overtime and assistance from three or four transitional employees from
other offices. These problemswere not the result of overburdened routes as claimed by
appellant;rather, they resulted from performance issues of employees at the employing
establishmentwho resisted changes in their routes and work methods. It was appellant’s
responsibility to address these performance issues. Mr. King further stated that the employing
establishment had a large operation that required staffing changes to replace individuals who
were not working due to long-term absences. The assignment of replacement employees was a
standard operating procedure that was performed as necessary. Mr. King stated that appellant’s
claim of working approximately 7 to 10 additional hours a week was correct. During this time,
appellant distributed necessary overtime work to employees who volunteered for the assignment.
She gave the paperwork to another supervisor to distribute overtime work to employees who
were required or forced to work overtime.Appellant should have also addressed her employees’
use of unauthorized overtime and taken corrective action if necessary, but other supervisors had
to address these performance issues. Mr. King related that he was questioned by his manager,
William Downes, about why appellant had authorized two hours of overtime work for an
employee, on January 4, 2011, to perform a one-hour assignment. He questioned her about this
situation and she responded that he should perform the duty. Mr. King noted that it was
appellant’s responsibility to assign overtime.
The employing establishment submitted several letters of warning dated November 30 to
December 31, 2010 due toappellant’s failure to perform her duties in a satisfactory manner and
to follow instructions on intermittent dates from November 20to December 21, 2010. It also
submittedletters dated December 10, 2010 to January 13, 2011 which addressed her
suspensionfor 7 or14 days due to her failure to perform her duties in a satisfactory manner on
intermittent dates from December 9, 2010 to January 11, 2011.In a January 20, 2011
memorandum, the employing establishment put appellant on emergency placement in off-duty
status without pay, effective January 20, 2011 until otherwise advised. It determined that on
January 18, 2011 she may have been injurious to herself or others while on her route. On
February 1, 2011 appellant was removed for failure to perform her duties in a satisfactory
manner on January 18, 2011. On that date, she flagged down Officer Heavey and informed him
that she was being followed and harassed by two unknown men. Officer Heavey confronted the
two men who were identified as Joe Kozlowsky, a supervisor, and Joe Sokolski, a manager. At a
predisciplinary interview held on January 20, 2011, appellant acknowledged that her actions
were inappropriate.
In an August 20, 2012 decision, OWCP denied appellant’s claim, finding that she did not
establish any compensable employment factors.

5

By letter dated September 17, 2012, appellant requested reconsideration. She contended
that accompanying carrier schedules from November 15 to December 18, 2010 at the employing
establishment and TACS reports established that the carrier craft was understaffed and that
employees were borrowed from other offices on a daily basis. Appellant contended that
Mr. King never assigned her the task of disciplining carriers as she was too busy handling
schedules and overtime work. She noted that there was a very short window of opportunity in
the morning to interact with carriers as they were only in the office for a short time. Appellant
contended that Mr. King did not submit any evidence to support his contention. She noted that
he was an advocate of discipline and questioned why he did not address her failure to discipline
carriers through the proper procedure.
In a November 16, 2012 decision, OWCP denied modification of the August 20, 2012
decision, finding that appellant did not sustain an emotional condition related to factors of
employment within the performance of duty.
LEGAL PRECEDENT
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by factors of his or her federal employment.2 To establish that he or she
sustained an emotional condition in the performance of duty, a claimant must submit: (1) factual
evidence identifying employment factors or incidents alleged to have caused or contributed to his
or her condition; (2) medical evidence establishing that he or she has an emotional or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that the identified
compensable employment factors are causally related to his or her emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but, nevertheless does not come within the
concept or coverage of workers compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.4 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.5
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially

2

Pamela R. Rice, 38 ECAB 838 (1987).

3

See Donna Faye Cardwell, 41 ECAB 730 (1990).

4

5 U.S.C. §§ 8101-8193; Penelope C. Owens, 54 ECAB 684 (2003); Lillian Cutler, 28 ECAB 125 (1976).

5

Gregorio E. Conde, 52 ECAB 410 (2001).

6

assigned work duties of the employee and are not covered under FECA6 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.7
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.8
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.9 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.10
ANALYSIS
Appellant alleged that she sustained an emotional condition due to several incidents at the
employing establishment. Primarily, she alleged overwork asthe employing establishment was
understaffed from November 2010 to January 5, 2011.As noted, when disability results from an
emotional reaction to regular or specially assigned work duties or a requirement imposed by the
employment, the disability is deemed compensable.11 Appellant stated that downsizing resulted
in the loss of 14 letter carrier positions and 12 delivery routes. She further stated that carriers
from other post offices had to cover the work caused by the vacancies. Appellant related that her
manager did not provide any guidance for handling this situation. She stated that on January 5,
2011 she was harassed and discriminated against by Mr. King who interrogated her about her
decision to authorize overtime for an employee on the previous day. Appellant filed an EEO
complaint regarding his actions. She related that customers became belligerent, condescending
and verbally abusive towards her regarding poor mail delivery service.Appellant worked 8 to 12
hours a day, 5 to 6 days a week. Following the January 5, 2011 incident, she left work and went
home. Appellant filed a grievance alleging that the employing establishment erred in failing to
pay her and in placing her on AWOL status while she was on medical leave during the week of
January 6, 2011. Her initial request to be reassigned to an administrative position was denied by
6

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon., 42
ECAB 556 (1991).
7

See William H. Fortner, 49 ECAB 324 (1998).

8

Ruth S. Johnson, 46 ECAB 237 (1994).

9

Dennis J. Balogh, 52 ECAB 232 (2001).

10

Id.

11

Seesupra note 4.

7

the employing establishment. Appellant stated that her subsequent reassignment to a new
position was punishment for filing an EEO complaint as it was not comparable to her prior
position and it interfered with her second job work schedule, was located in an unfamiliar
environment and would be detrimental to her emotional conditions. She stated that there was a
delay in the processing of her Form CA-2.
The Board has held that overwork, when substantiated by sufficient factual information
to corroborate appellant’s account of events, may be a compensable factor of employment.12 The
record; however, does not substantiate appellant’s contentions that she was overworked or
worked in an understaffed environment.The employees, who signed the April 19, 2011
statement, generally related that they witnessed, experienced and were subjected to stressful
work conditions from November 10, 2010 to January 5, 2011 as they were forced to work
overtime and carriers from other stations performed work that they could not complete. None of
the employees identified specific instances of appellant being overworked. Mr. King stated that
although the new mail sortation system resulted in the elimination of 12 carrier routes and 3 mail
handler positions, assistance was provided to the 3 overburdened routes to complete daily
assignments. He denied appellant’s allegation that problems with mail delivery required
overtime work due to overburdened routes. Mr. King stated that assistance from three or four
transitional employees from other post offices resulted fromemployee performance issues at the
employing establishment. He noted that staffing changes were required to replace employees
who long-term absences from work. Mr. Kingstated that appellant refused to address these
issues, as well as, issues related to employees’ use of unauthorized overtime and to take
disciplinary action against them. He related that she left these duties for other supervisors to
perform. Mr. King noted that there was no staff shortage in the management staff. He related
that appellant’s job was no more stressful than his and the other supervisors’ jobs.
Mr. Kingnoted that,although she worked 7 to 10 additional hours a week, she worked farfewer
than other supervisors. He stated that when he questioned appellanton January 5, 2011 about her
prior authorization of overtime for a carrier, she responded by telling him to assume the
authorization task and left work. Mr. King related that this task was her responsibility. The
Board finds that the evidence is insufficient to establish overwork allegations as Mr. King
explained the coverage of the staffing shortage and advised that appellant had fewer work hours
and responsibilities than other supervisors. Thus, appellant has not established a compensable
employment factor.
Appellant contended that, if her work performance was poor, then she would have been
disciplined by Mr. King. The record establishes that shedid in fact receive letters of warning and
suspensions dated November 30, 2010 through January 11, 2011 due to her failure to follow
instructions and to perform her duties in a satisfactory manner. On February 1, 2011appellant’s
employment was terminated due to her failure to perform her duties in a satisfactory manner on
January 18, 2011 when she flagged down Office Heavey to complain about being harassed by
her Mr. Kozlowsky, a supervisor, and Mr. Sokolski, a manager. The Board has characterized
disciplinary actions as administrative matters of the employing establishment, which are only
covered under FECA when a showing of error or abuse is made.13 Appellant has not submitted
12

Bobbie D. Daly, 53 ECAB 691 (2002).

13

Jeral R. Gray, 57 ECAB 611 (2006).

8

any probative evidence establishing error or abuse regarding these matters. She admitted during
a January 20, 2011 predisciplinary interview that her actions on January 18, 2011 were
inappropriate. The Board finds that appellant has not established a compensable employment
factor.
Appellant’s contentions regarding placement on AWOL status,14 filing of a grievance for
being charged AWOL,15 denial of her request for reassignment and subsequent transfer16and
processing of a compensation claim17are administrative matters.She did not establish error or
abuse in the handling of these matters. The mere fact that personnel actions were later modified
or rescinded does not, in and of itself, establish error or abuse.18 While appellant’s AWOL status
was changed to paid status, the record does not contain a final decision finding that the
employing establishment committed error or abuse in charging her AWOL.The employing
establishment explained that her request for reassignment was denied because its administrative
offices were undergoing a RIF. Appellant did not submit any evidence establishing that the
employing establishment reassigned her to a new position as punishment for filing an EEO
complaint. The Board finds that she has not established a compensable employment factor with
regard to the above-noted administrative and personnel matters.
To the extent that incidents alleged as constituting harassment or discrimination by a
supervisor are established as occurring and arising from appellant’s performance of her regular
duties, these could constitute employment factors. However, for harassment to give rise to a
compensable disability under FECA, there must be evidence that harassment or discrimination
did, in fact, occur. Mere perceptions or feelings of harassment do not constitute a compensable
factor of employment.19 An employee’s charges that he or she was harassed or discriminated
against, is not determinative of whether or not harassment or discrimination occurred.20 To
establish entitlement to benefits, a claimant must establish a factual basis for the claim by
supporting his or her allegations with probative and reliable evidence.21 The Board finds that the
factual evidence fails to support appellant’s claim for harassment and discrimination by
Mr. King. Ms. Keefe, Mr. Imbergamo and Mr. Cotrone generally stated that they observed
appellant crying on January 5, 2011 as she was leaving the employing establishment.
Mr. Imbergamo also generally stated that he witnessed the argument between appellant and
Mr. King. However, none of these individuals specifically stated why appellant was crying and
leaving the employing establishment, and what Mr. King said to her. The Board finds, therefore
14

T.G., 58 ECAB 189 (2006).

15

Michael A. Salvato, 53 ECAB 666, 668 (2002).

16

Ernest J. Malagrida, 51 ECAB 287 (2000).

17

D.P., Docket No. 10-1755 (issued March 24, 2011); David C. Lindsey, Jr., 56 ECAB 268 (2005).

18

Dennis J. Balogh, supra note 9.

19

Lorraine E. Schroeder, 44 ECAB 323 (1992).

20

See William P. George, 43 ECAB 1159 (1992).

21

See Frank A. McDowell, 44 ECAB 522 (1993); Ruthie M. Evans, 41 ECAB 416 (1990).

9

that appellant has not met her burden of proof to establish harassment or discrimination by the
employing establishment. Additionally, appellant filed an EEO complaintin connection with
Mr. King’s actions, which constitutes an administrative or personnel matter, but the record does
not contain a final decision showing error or abuse on his part.22 The Board finds that she did
not establish a compensable employment factor with respect to this administrative or personnel
matter.
Since appellant has not substantiated a compensable factor of employment as the cause of
her emotional condition, the Board will not address the medical evidence.23
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an emotional
condition in the performance of duty.

22

Michael A. Salvato, supra note 15.

23

Karen K. Levene, 54 ECAB 671 (2003).

10

ORDER
IT IS HEREBY ORDERED THATthe November 16 and August 20, 2012 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: August 21, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

